DETAILED ACTION
A preliminary amendment was received and entered on 6/17/2019.  Claims 1-9 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See e.g. page 7, line3, page 8, line 29, and page 11, lines 3 and 4, Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Specification/Drawings/Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s).  Applicant’s  attention is directed to the final rule making notice published at 63 FR 29620 (June 1, 1998) and 1211 OG 82 (June 23, 1998).   Figs. 1-8 disclose nucleotide sequences in excess of 9 nucleotides in length that are not accompanied by a SEQ ID NO. If these sequences are listed in a current Sequence Listing, then the figures or brief descriptions thereof should be amended to include the appropriate SEQ ID NO.  If these sequences are not in a current Sequence Listing, then Applicant must enter these sequences into a substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NOS (e.g. in the brief descriptions of the drawings), and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
        • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.
	
Claim Objections
	Claim 4 is objected to because it recites the acronym “ssODN” without defining it. Appropriate correction is required.
Claim 7 is objected to because it appears that the term “comprising” in line 3 of the claim should be “comprises” instead. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are indefinite because it is unclear what are the metes and bounds of an “re-sgRNA directed to an FBN1T7498C site”.  First, the term “re-sgRNA” is not defined in the specification as filed, and it is not a term of art. It appears that the term is likely intended to refer to an sgRNA that has the capacity to cause a change in the nucleobase sequence in the region of T7498 of an FBN1 gene, but it is unclear what are the metes and bounds of the structures embraced by the term, and it is unclear from the claim if the term is limited to an sgRNA designed to hybridize to position 7498 of an FBN1 gene comprising a T7498C mutation.  Please note that while claim 3 indicates T7498C site is SEQ ID NO: 3, this only means that SEQ ID  NO: 3 must be contained within the re-sgRNA, and provides no information about what other sequences are embraced by the claim. Second, it is unclear what is and is not required to meet the limitation “directed to an FBN1T7498C site”. It is unclear what are the metes and bounds of the genus of sgRNAs that are embraced by this language.  What is sufficient to “direct” an sgRNA to “an FBN1T7498C site”. Does the sgRNA need to be of a structure that will actually hybridize to position 1749 of an FBN1T7498C allele? It is not clear that this is required by the claim, and the scope of the claim is unknown.
The term "efficiently" in claims 1-3, is a relative term which renders the claim indefinite.  The term "efficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear what limitations the term “efficiently” might place on the structure of the components of the claimed kit, i.e. the base editor and the repair re-sgRNA.
Claim 2 is indefinite because it is unclear what is intended by the terms “BE3”, “YE1-BE3”, “YE2-BE3” and “YEE-BE3”. While “BE3” is a term of art referring to a third generation base editor (Komor et al (2016), of record), the instant specification appears to redefine the term. For example, at specification page 8, BE3 is defined as “SEQ ID NO: 10”. SEQ ID NO: 10 is 8.5 kB in length and appears to be an expression vector. While this vector may encode a base editor, it is unclear which sequences within it are intended to do so, and so it is unclear what are the metes and bounds of “BE3” as redefined in the specification. Similarly the terms “YE1-BE3”, “YE2-BE3” and “YEE-BE3” 
Claim 4 is indefinite because it is unclear what are the metes and bounds of “a mutated mt-sgRNA designed according to an FBN1T7498C site”.  The term mt-sgRNA is not defined by the claim or the specification, and it is unclear what is the breadth of sgRNAs that are “designed according to” an FBN1T7498C site. It is unclear what is meant by “designed according to” because it is unclear how the nature of the FBN1T7498C site is intended influence the design of the sgRNA.  The claim is also indefinite in that it is unclear what are the metes and bounds of “a correspondingly mutated ssODN”. It is unclear what degree of correspondence is required to meet the claim limitation. The claim provides essentially no information as to what is and is not, the primary structure of the recited single stranded oligonucleotide, therefore the scope of the claim is unknown.
Claims 5-9 are indefinite because it is unclear what is meant by “an FBN1T7498C-containing mutated cell”.  It is unclear if “mutated cell” redundantly refers to the FBN1T7498C mutation, or if it requires a further undefined mutation. It is also unclear how guiding “a base editor to a mutation site to perform base editing repair” can result in “collecting transfected cells” as appears to be required by the claims.
Claim 7 is indefinite in its recitation of “a mutated mt-sgRNA” and “a correspondingly mutated ssODN according to the FBN1T7498C site” for the same reasons as claim 4. Claim 8 has a similar issue with the phrase “designing the repair re-sgRNA according to the FBN1T7498C site”. 
T7498CI-containing mutated cell [comprises]”, none of the limitations that follow the preamble have any patentable weight because claim 7 does not require that the method of claim of claim 5 comprises those steps. Instead it refers to “a method” i.e. any method, not necessarily the method of claim 5. Similarly, the mt-sgRNA and ssODN limitations in claim 9 receive no patentable weight because they find support only in the portion of claim 7 that receives no weight, and the scope of claim 7 is no different from that of claim 5.
The clarity of claim 8 could be improved if it were rewritten to indicate that the recited expression vector encodes the sgRNA and that the sgRNA is operably linked to a U6  promoter or a T7 promoter, and to indicate that the sgRNA is produced by transcription, rather than by “designing” it.  If amendments to that effect are made, Applicant should take care not to introduce new matter into the claims.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject As discussed above, due to the language of the claim, claim 7 does not require the performance of any of the steps recited after the preamble.  The preamble phrase “wherein a method for constructing the FBN1T7498C-containing mutated cell comprising”, does not provide any nexus to claim 5 and does not result in a requirement to perform the steps that follow the phrase. Accordingly claim 7 does not further limit claim 5 from which it depends. If the phrase was rewritten to recite “wherein [[a]] the method for constructing the FBN1T7498C-containing mutated cell [[comprising]] comprises”, this would result in a requirement that the subsequent steps must be carried out. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al (Int. J. Biol. Sci. 2017 13(5):588-603, 2017), Arbustini et al (Hum Mutat 26(5):494, 15 pages, 2005, of record), Komor et al (Nature 533: 420–.
Park taught a process in which an FBN1 mutation associated with Marfan Syndrome (MFS) was corrected in a cellular model. Park derived induced pluripotent stem cells (iPSCs) from a MFS patient with an FBN1 mutation, and corrected the mutation in the isolated cells using TALEN-assisted genome editing (a method which relies on the induction of double stranded breaks in the target gene). See abstract and third full paragraph on page 591.The mutation was a C2581T transition that introduced a stop codon causing premature termination (bottom of page 589, right column). This process allowed Park to observe the effects of the mutation in the same genetic background in which the mutation existed.  That is isogenic corrected cells could be compared to parent mutated cells from which they had been derived. Using this method the pathogenic role of FBN1 mutations in MFS can be investigated while controlling for the possible contribution of other loci to the comparison. See page 589, last paragraph of Introduction.
The teachings of Park demonstrated that there was interest in determining the pathogenic effects of FMN1 mutations, and showed that this could be done by reverting the mutations in cells derived from patients to facilitate meaningful comparisons of otherwise isogenic cells.

Arbustini provided a list of 81 mutations associated with MFS (see Table 1). It would have been obvious to those of ordinary skill in the art at the time of the invention to have followed the teachings of Park and to have isolated cells from patients having any of the mutations in the list of Arbustini and to have corrected the mutation the cell.  One would have been motivated to do so in the interest of investigating the pathogenic role and/or mechanism of each mutation. In that regard, those of ordinary skill were aware of a variety of alternative editing techniques that could substituted, one for the other, to repair such mutations.  
Komor taught that genome editing technologies that rely on double stranded break (DSB) formation are inefficient and typically induce an abundance of random insertions and deletions (indels) at the target locus resulting from the cellular response to dsDNA breaks.  Komor introduced an improved base editing approach that allows targeted C to T and G to A transition mutations in genomic DNA without making double stranded breaks. The approach relied on a third generation base editor (BE3) that combines the activity of cytosine deaminase with a partially inactivated Cas9 enzyme that introduces a single stranded break into a DNA strand to which it has been targeted by an sgRNA. The cytosine deaminase activity converts a cytosine within the region targeted by the sgRNA to a uracil which is then repaired or replicated to result in a C to T transition.  Li selected this approach to make transgenic animals, noting that ZFN, TALEN, and CRISPR/Cas9 that uses fully active Cas9 all rely on the generation of a DSB, which can lead to many potential defects such as unexpected indels, off-target 
In view of the teachings of Komer and Li, one of ordinary skill seeking to investigate the effects of FBN1 mutations would have found motivation to substitute the sgRNA/BE3 editing system for the TALEN editing system of Park in order to improve the likelihood that corrected cells more closely resembled the mutated cells from which they were derived by avoiding unwanted alterations such as indels and off-target cleavage. However, it is noted that this motivation is not even necessary to render obvious such a substitution since it would be no more than the simple substitution of one known approach for another to obtain predictable results (see MPEP 2141(III)(B)).
Thus it would have been prima facie obvious to have used a BE3 base editor and an sgRNA designed to correct any of the 6 amenable T to C transition mutations in Table 1 of Arbustini, including T7498C.  It would have been similarly obvious to have organized the BE3 and sgRNA into a “kit” prior to use, with the recognition that organizing experimental reagents prior to use is standard laboratory practice which saves time and reduces the frequency of errors. See e.g. Ahern who taught that kits allow scientists to better manage their time.
Thus claims 1, 2, and 5 were prima facie obvious.
With regard to claim 3, and the design of the sgRNA, it was well known to those of ordinary skill that sgRNAs must comprise a region of complementarity to the target DNA. Instant SEQ ID NO: 3 is perfectly complementary to the T7498C target site, with the complement to the mutated residue occurring at position 20 of 23. One of ordinary skill intending to correct the T7498C mutation using a BE3 editor would have 
With regard to claim 7, and as discussed above under 35 USC 112(b) rejections, the steps listed after the phrase “mutated cell comprising:” receive no patentable weight because they are part of “a method” which is not explicitly required by the claim language. Therefore claim 7 was obvious for the same reasons that claim 5 was obvious.
With regard to claim 8, and the requirement for a U6 or T7 activated expression vector for synthesis of sgRNA, please note that Komor taught the use of thepFYF1320 EGFP expression plasmid which uses a U6 promoter to drive sgRNA transcription. See Komor at second paragraph of Methods, and see attached Addgene product information for the vector. It would have been obvious to have used this vector to express sgRNA in the method rendered obvious by the combined references since its intended purpose was to produce sgRNA. 
Claim 9 depends from claim 7, and as explained above, the mt-sgRNA and ssODN limitations receive no patentable weight.  Therefore claim 9 was obvious for the same reasons as claims 3 and 5. That is, the method of claim 5 was obvious, as discussed above, and the sgRNA of claim 3 (comprising sEQ ID NO: 3) was obvious, as discussed above, and it would have been obvious to have performed the obvious 
Thus the invention as a whole was prima facie obvious. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635